In an action to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Queens County (Graci, J.), dated September 4, 1985, which denied his motion to quash a subpoena duces tecum for a postjudgment examination.
Ordered that the order is affirmed, with costs.
As Special Term properly found, the defendant presents no basis for granting the relief requested. Further, most of the arguments raised have been before Special Term and/or this court on numerous occasions, and have been always found wanting (see, Ebony Oil Corp. v Brooks, 109 AD2d 776, lv dismissed 65 NY2d 866; Ebony Oil Corp. v Brooks, 96 AD2d 880). Mangano, J. P., Brown, Rubin and Fiber, JJ., concur.